DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments filed 2/16/21 on pages 1-2 have been fully considered and are found to be persuasive.  The prior art does not show separately or in combination the detailed embodiment of a dock station comprising: a pallet conveyor configured to receive a pallet at a first pallet position remote from the dock station and move the pallet to a second pallet position proximate the dock station; an automated material lift truck (AMT) including - a drive system; a fork configured to engage the pallet; and one or more sensors; one or more fixed guidance elements positioned at fixed locations at the dock station; and a truck control system configured to - cause the fork to engage the pallet at the second pallet position; cause the drive system to move the AMT, based on interaction between the AMT and the one or more of the fixed guidance elements, from the second pallet position to a guidance switch position proximate an opening of a trailer parked at the dock station; in response to the AMT reaching the guidance switch position, cause the drive system to move the AMT in a first direction to a truck unloading position inside the trailer, based on detection of one or more sidewalls of the trailer by the one or more sensors; cause the fork to lower the pallet while the truck is at the truck unloading position; and cause the drive system to move the AMT in a second direction, opposite to the first direction, to disengage the fork from the pallet and exit the trailer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652